Exhibit 99.1 Daybreak Elects Wayne G. Dotson to Board of Directors SPOKANE, Wash., August 1, 2008 Daybreak Oil and Gas, Inc. (OTC Bulletin Board: DBRM) (“Daybreak” or the “Company”), a Washington corporation, is pleased to announced the election of Wayne G. Dotson to its Board of Directors, effective July 31, 2008.He is considered to be an independent director and will serve as a member of the Audit Committee, the Nominating and Corporate Governance Committee and the Compensation Committee. The addition of Mr. Dotson as an independent Director expands the size of the Company's Board to five members. Mr.
